Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: with respect to the independent claims and the corresponding dependent claims, The Teixeira reference teaches of diagnosing hypovolemia [0091] based on generating a PPG waveform and extracting stroke volume where fig. 11C shows the trend in stroke volume with respect to time [0102]. The primary reference teaches of the stroke volume with respect to time but doesn't explicitly teach of the stroke volume with respect to the inhalation and exhalation portions of the respiratory cycle where the increase in stroke volume during the exhalation portion of the respiratory cycle is an indicator for hypovolemia. The secondary Karst reference is specific to evaluating stroke volume with respect to inspiration and exhalation and comparing to a baseline stroke volume [0020, Karst].  The Lovejoy and Sackner references do not teach of photoplethysmography and fails to reach correlating stroke volume in time to an exhalation portion of the respiratory cycle of the patient.  Therefore the combination of the references on record do not teach of a method and monitor for receiving a photoplethysmographic waveform signal from a sensor applied to a patient, determining the stroke volume over time for the patient based on the features of the PPG waveform signal where the feature may include a baseline shift, arrhythmic beats, a beat-to-beat variation, area under a curve, or a pulse shape or pulse amplitude, correlating the stroke volume to the exhalation portion of the respiratory cycle and determining that the patient is at risk for developing hypovolemia based on the increase in the stroke volume during the exhalation portion of the respiratory cycle relative to a threshold.  
Other relevant references of interest: Linder (8485978)-method and system directed to evaluating cardiac features with respect to PPG data where the method and system is directed to detection of a nominal blood volume (fig. 1) but does not teach of the claimed method and system of making a diagnosis for hypovolemia based on the trend of increase in stroke volume relative to a threshold during the exhalation portion of the cardiac cycle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793